Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Receipt is acknowledged of the amendments filed 02/10/2022.


Reasons for Allowance
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Eveker (US 20030077163), taken alone or in combination, does not teach the claimed invention.

While it is well known in the art for actuators to follow particular control criteria, prior art does not teach a system for aviation actuators using specific control signals in combination with structure signals and control surface stop signals in a particular method as described by the invention for generating a specialized control signal for the actuator. 
This is significant because the system provides compensation for flutter like issues with control surfaces of aircrafts adjusted by actuators. This helps account for surface control deformations that do not correlate with actuator sensor control signals. This is important as flight surface control is vital for proper handling of flight adjustment controls for improved flight control.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662


/P. C./
Examiner, Art Unit 3662

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662